Cordy, J.
(concurring, with whom Botsford, J., joins). I agree with the court that a lawful visitor may recover for personal injury caused by the breach of the implied warranty of habitability, and that the judge did not err in his rulings on spoliation. I write separately only with respect to the judge’s exclusion of evidence of the actual payments made on the plaintiff’s medical bills.
Just prior to trial, the defendants filed a motion in limine asking the court to allow the jury to consider only the portion of the medical bills that were actually paid by the plaintiff’s health care provider when determining his reasonable medical expenses. The motion was properly denied. See G. L. c. 233, § 79G (medical bills admissible as evidence of fair and reasonable charges). At trial, during the plaintiff’s testimony, the defendants objected to the admission of copies of the plaintiff’s medical bills from which the amounts paid to the hospital and doctors who treated the plaintiff had been redacted, arguing that the amounts actually paid were relevant to the plaintiff’s “credibility” and to his actual damages.1 The judge overruled the objection on the ground that any discounted benefits negotiated by the plaintiff’s health care insurer were essentially a form of third-party benefit, evidence of which is barred by our collateral source rule.
The judge’s rulings were based largely on the jurisprudence of other jurisdictions. Massachusetts appellate courts have not *803had occasion to decide whether evidence of a discount from the initial charges for medical services is barred by the collateral source rule, or whether the discounted amount paid and accepted in full satisfaction of those charges is relevant and admissible on the issue of the reasonable value of the medical services for which plaintiff is entitled to recover. Because the defendants did not make a sufficient offer of proof to preserve and present the issue in this case, see note 1, supra, I would hold that for future cases such evidence is not barred by the collateral source rule and may be admitted (together with the initial medical bills) for the jury’s consideration of the reasonable medical expenses incurred by the plaintiff.
It has long been the law in Massachusetts that “[a] plaintiff who has suffered physical injury through the fault of a defendant is entitled to recover for . . . reasonable expenses incurred by him for medical care and nursing in the treatment and cure of his injury” (emphasis added). Rodgers v. Boynton, 315 Mass. 279, 280 (1943). Massachusetts also adheres to the collateral source rule with respect to damages. See Goldstein v. Gontarz, 364 Mass. 800, 808-809 (1974).
The collateral source rule has a substantive component and an evidentiary component. See Leitinger v. DBart, Inc., 302 Wis. 2d 110, 149-150 (2007) (“collateral source rule began as a substantive rule of damages,” but has since “taken on an evi-dentiary character”). The substantive component bars the reduction of the plaintiff’s compensatory award by the amount of the benefits the plaintiff receives from third parties, “collateral sources” (typically insurance companies), as a consequence of his injuries. See Corsetti v. Stone Co., 396 Mass. 1, 16-17 (1985). The evidentiary component ordinarily bars admission of evidence of the existence of the collateral source or the receipt of such benefits as irrelevant to the issue of damages, and liable to be misused by the jury. Id.
The issue presented in this case concerns a tension among the collateral source rule, the right of an injured plaintiff to recover only his reasonable medical expenses, and the right of a defendant to challenge those expenses when relying on medical bills that bear little relationship to the amount actually paid for the care received, irrespective of who made the payment.2
*804The issue is one of considerable controversy in both the courts and State Legislatures around the country.3 A majority of the courts that have considered the issue have concluded “that plaintiffs are entitled to claim and recover the full amount of reasonable medical expenses charged, based on the reasonable value of medical services rendered, including amounts written off from the bills pursuant to contractual rate reductions.” Lopez v. Safeway Stores, Inc., 212 Ariz. 198, 206 (Ct. App. 2006). See Wills v. Foster, 229 Ill. 2d 393, 410 (2008) (citing cases from twelve jurisdictions supporting conclusion that “vast majority of courts to employ a reasonable-value approach hold that the plaintiff may seek to recover the amount originally billed by the medical provider”).4
Some of these courts have concluded (as the judge did here) that any discount off of the charges submitted by a medical provider afforded to a plaintiff (or his health care insurer) is itself a form of benefit or compensation provided by a collateral source — either the medical provider or the insurer through its *805discounted payment contract with the provider. See id., and cases cited. Therefore, the argument is made, any discount essentially falls under the substantive component of the collateral source rule and, consistent with the purpose of that rule, cannot be used as a basis to reduce a defendant’s liability to an injured plaintiff. To hold otherwise, these courts conclude, would permit the tortfeasor to reap the benefit of a contract for which the wrongdoer paid no compensation, see Lopez v. Safeway Stores, Inc., supra, and derogate the “tortfeasor’s responsibility to compensate for all harm that he causes, not confined to the net loss that the injured party receives.” Restatement (Second) of Torts § 920A comment b (1979).
Other courts sharing the majority view have reasoned that the admission in evidence of the amounts actually paid to and accepted by the provider would essentially allow in through the back door what the defendant could not get in through the front — that is, that the bills have been paid by a collateral source, see Leitinger v. DBart, Inc., supra at 149-150, thus violating the evidentiary component of the rule. This, those courts contend, would lead to jury confusion, the potential misuse of the evidence, and the undermining of the collateral source rule. See, e.g., Bennett v. Haley, 132 Ga. App. 512, 523-524 (1974); Arthur v. Catour, 216 Ill. 2d 72, 98 (2005) (McMorrow, C.J., dissenting); Covington v. George, 359 S.C. 100, 104 (2004); Leitinger v. DBart, Inc., supra.
While a number of courts that have considered the question have ruled that the discounted amounts actually paid are not relevant to or admissible on the issue of the reasonableness of the medical expenses that the plaintiff can recover, there is an increasing number that disagree. I share the view expressed by the Supreme Court of Ohio in Robinson v. Bates, 112 Ohio St. 3d 17 (2006), and the Supreme Court of Indiana in Stanley v. Walker, 906 N.E.2d 852 (Ind. 2009). The Ohio court held that “[bjoth the original medical bill rendered and the amount accepted as full payment are admissible to prove the reasonableness and necessity of charges rendered for medical and hospital care.” Robinson v. Bates, supra at 23. The court first held that “[t]he collateral-source rule does not apply to write-offs of expenses that are never paid.” Id. at 22. Therefore, “admitting evidence of write-*806offs does not violate the purpose behind the collateral-source rule.” Id. at 23. It then reasoned that “[d]ue to the realities of today’s insurance and reimbursement system, in any given case, the determination [of the reasonable value of medical treatment] is not necessarily the amount of the original bill or the amount paid.[5] Instead, [it] is a matter for the jury to determine from all relevant evidence.” Id.
The Indiana court adopted a similar approach in Stanley v. Walker, supra. The court first noted that under its rules of evidence, “[statements of charges” for medical expenses were admissible and constituted “prima facie evidence that the charges are reasonable.” Id. at 856. The court went on to cite recent studies of hospital charge structures, operations and payments, concluding that “ [currently, the relationship between charges and costs is ‘tenuous at best,’ ” and that the “complexities of health care pricing structures make it difficult to determine whether the amount paid, the amount billed, or an amount in between represents the reasonable value of medical services.” Id. at 857. As a consequence, the court held that both the original bill and the amount accepted are evidence relevant to determining the reasonable value of medical expenses and are admissible as such. Id. at 858.6
The view expressed by these courts of last resort is not inconsistent with Massachusetts law on the subject of the proof of reasonable medical expenses in tort actions. General Laws c. 233, § 79G, provides in relevant part that itemized medical bills relating to care provided for an injured person “shall be admissible as evidence of the fair and reasonable charge for such services.” It also provides, however, that the statute “shall *807[not] be construed to limit the right of any party ... to summon . . . the records of such hospital or health maintenance organization for the purpose of cross examination with respect to such bill[s] ... or to rebut the contents thereof, or for any other purpose.” Plainly, the statute does not bar the defendants from requiring the medical provider to produce records of the actual amount paid and accepted by the provider on its bills, for the purpose of questioning, cross-examining, or establishing the fair and reasonable value of the services described.
In sum, while I do not challenge the principal tenet of the collateral source rule, that benefits or payments received on behalf of a plaintiff from an independent source should not diminish recovery from the tortfeasor, the plaintiff is only entitled to the reasonable value of his medical expenses, and the price that a medical provider is prepared to accept for the medical services rendered is highly relevant to that determination.7

The plaintiff was insured by Tufts Health Plan, which had apparently negotiated discounted rates with the medical providers that provided care to the plaintiff, although there is nothing in the record that resolves this definitively. The amounts actually paid are also not clear from the record, and the unredacted bills were not marked for identification as part of an offer of proof. In his argument before the trial judge, defense counsel alluded to the amount billed “at a sum twice as great as” the amounts paid.


In this era of increased insurance protection, the collateral source rule has *804“allowed plaintiffs to effectuate double and even triple recovery as a result of injuries received by them.” Eastin v. Broomfield, 116 Ariz. 576, 583 (1977). Consequently, the rule and the validity of its rationales have been strongly criticized by commentators. See Anderson, The Collateral Source Rule and Medicaid Plaintiffs: Eliminating Windfalls and Double Recoveries, 30 T. Jefferson L. Rev. 223 (2007); 2 D.B. Dobbs, Remedies § 8.6(3), at 496 (2d ed. 1993); D.B. Dobbs, Torts § 380, at 1059 (2000). The continued viability of the rule is not before us in this case, and I am not suggesting that we amend it.


As of 2005, twenty-one States had modified or abolished the collateral source rule. See Robinson v. Bates, 112 Ohio St. 3d 17, 22 (2006). Massachusetts itself has by statute modified the collateral source rule in medical malpractice actions. See G. L. c. 231, § 60G (allowing evidence of payments from collateral sources, except gratuitous payments, and requiring commensurate reduction of damages awarded to plaintiff).


In contrast, other courts employing the reasonable value approach, have limited the injured plaintiff’s recovery to the amount of the medical expenses actually paid. See Hanif v. Housing Auth. of Yolo County, 200 Cal. App. 3d 635, 639-643 (1988) (reasonable value is a “term of limitation, not of aggrandizement. . . . [Wjhen the evidence shows a sum certain to have been paid or incurred for past medical care and services, whether by the plaintiff or by an independent source, that sum certain is the most the plaintiff may recover for that care”). See also Moorhead v. Crozer Chester Med. Ctr., 564 Pa. 156, 159-161 (2001) (Supreme Court of Pennsylvania concluded that plaintiff was only “entitled to the amount actually paid” by Medicare [$12,167] and not the additional amount billed [$96,500] by her medical providers for which she “never was and never will be legally obligated to pay”).


See McGrath, Overcharging the Uninsured in Hospitals: Shifting a Greater Share of Uncompensated Medical Care Costs to the Federal Government, 26 Quinnipiac U. L. Rev. 173, 184-185 (2007) (over ninety per cent of payors for hospital services pay “significantly discounted rates.” In California, Medicare pays twenty-seven per cent of the list prices; managed care providers pay a discount rate of about thirty-five per cent of the list prices).


The Supreme Court of Indiana also agreed with the Ohio Supreme Court that the collateral source rule does not bar evidence of discounted amounts admitted for the purpose of establishing the reasonable value of medical services. See Stanley v. Walker, 906 N.E.2d 852, 858 (Ind. 2009). It did, however, suggest that the “adjustments or accepted charges” should be introduced “without referencing insurance.” Id.


The form in which such evidence might be admitted would depend on the facts of the case, e.g., responses to requests for admissions, a properly authenticated statement of account showing payment in full, or testimony from representatives of the medical providers.